Exhibit 10.8

SYMYX TECHNOLOGIES, INC. 1997 STOCK PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

Grantee’s Name:

 

 

You (the “Grantee”) have been granted an award of Restricted Stock Units (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Unit Award (the “Notice”), the Symyx Technologies, Inc. 1997 Stock Plan, as
amended from time to time (the “Plan”) and the Restricted Stock Unit Agreement
(the “Agreement”) attached hereto, as follows.  Unless otherwise defined herein,
the terms defined in the Plan shall have the same defined meanings in this
Notice.

Award Number

 

 

 

Date of Award

 

 

 

Total Number of Restricted Stock

 

Units Awarded (the “Units”)

 

 

Vesting Schedule:

Subject to the Grantee’s continued status as a Service Provider and other
limitations set forth in this Notice, the Agreement and the Plan, the Units will
“vest” in accordance with the following schedule:

[to be determined]

In the event of the Grantee’s change in status from Employee, Director or
Consultant to any other status of Employee, Director or Consultant, the Award
shall remain in effect and the Units shall continue to vest in accordance with
the Vesting Schedule.

During any authorized leave of absence, the vesting of the Units as provided in
this schedule shall be suspended (to the extent permitted under Section 409A of
the Code) after the leave of absence exceeds a period of three (3) months.  The
Vesting Schedule of the Units shall be extended by the length of the
suspension.  Vesting of the Units shall resume upon the Grantee’s termination of
the leave of absence and return to service to the Company or a Related Entity;
provided, however, that if the leave of absence exceeds six (6) months, and a
return to service upon expiration of such leave is not guaranteed by statute or
contract, then (a) the Grantee’s status as a Service Provider shall be deemed to
terminate on the first date following such six-month period and (b) the Grantee
will forfeit the Units that are unvested on the date the Grantee ceases to be
Service Provider.  An authorized leave of absence shall include sick leave,
military leave, or other bona fide leave of absence (such as temporary
employment by the government).

For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Units, that such Units are no longer subject to forfeiture to the
Company.  If the Grantee would become vested in a fraction of a Unit, such Unit
shall not vest until the Grantee becomes

1


--------------------------------------------------------------------------------


vested in the entire Unit.  Notwithstanding the foregoing, the Units subject to
this Notice will be subject to the provisions of Section 4 of the Agreement
relating to the release of forfeiture provisions in the event of a Change in
Control (as defined in the Agreement).

Vesting shall cease upon the date the Grantee ceases to be Service Provider for
any reason, including Disability.  Except as provided below, in the event the
Grantee ceases to be a Service Provider for any reason, including Disability,
any Units held by the Grantee immediately following such termination of the
Grantee’s status as a Service Provider shall be deemed reconveyed to the Company
and the Company shall thereafter be the legal and beneficial owner of the Units
and shall have all rights and interest in or related thereto without further
action by the Grantee.  In the event the Grantee ceases to be a Service Provider
on account of death, the Grantee shall become vested as of the date of death in
the number of Units determined as follows:

[to be determined]

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.

Symyx Technologies, Inc.,
a Delaware corporation

By:

 

 

 

 

Title:

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL, ONLY
WHILE THE GRANTEE IS A SERVICE PROVIDER (NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER).  THE GRANTEE FURTHER
ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE AGREEMENT, NOR IN THE
PLAN, SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF
THE GRANTEE’S STATUS AS A SERVICE PROVIDER, NOR SHALL IT INTERFERE IN ANY WAY
WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE GRANTEE’S
STATUS AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE.  THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS
AT WILL.

2


--------------------------------------------------------------------------------


The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof.  The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan.  The Grantee hereby agrees that all questions of
interpretation and administration relating to this Notice, the Plan and the
Agreement shall be resolved by the Administrator in accordance with Section 9 of
the Agreement.  The Grantee further agrees to the venue selection in accordance
with Section 10 of the Agreement.  The Grantee further agrees to notify the
Company upon any change in the residence address indicated in this Notice.

Dated:

 

 

Signed:

 

 

3


--------------------------------------------------------------------------------


 

Award Number:

 

 

SYMYX TECHNOLOGIES, INC. 1997 STOCK PLAN

RESTRICTED STOCK UNIT AGREEMENT


1.                                       ISSUANCE OF UNITS.  SYMYX TECHNOLOGIES,
INC., A DELAWARE CORPORATION (THE “COMPANY”), HEREBY ISSUES TO THE GRANTEE (THE
“GRANTEE”) NAMED IN THE NOTICE OF RESTRICTED STOCK UNIT AWARD (THE “NOTICE”) AN
AWARD (THE “AWARD”) OF THE TOTAL NUMBER OF RESTRICTED STOCK UNITS AWARDED SET
FORTH IN THE NOTICE (THE “UNITS”), SUBJECT TO THE NOTICE, THIS RESTRICTED STOCK
UNIT AGREEMENT (THE “AGREEMENT”) AND THE TERMS AND PROVISIONS OF THE COMPANY’S
1997 STOCK PLAN, AS AMENDED FROM TIME TO TIME (THE “PLAN”), WHICH IS
INCORPORATED HEREIN BY REFERENCE.  UNLESS OTHERWISE DEFINED HEREIN, THE TERMS
DEFINED IN THE PLAN SHALL HAVE THE SAME DEFINED MEANINGS IN THIS AGREEMENT.


2.                                       TRANSFER RESTRICTIONS.  THE UNITS MAY
NOT BE TRANSFERRED IN ANY MANNER OTHER THAN BY WILL OR BY THE LAWS OF DESCENT
AND DISTRIBUTION.


3.                                       CONVERSION OF UNITS AND ISSUANCE OF
SHARES.


(A)                                  GENERAL.  SUBJECT TO SECTION 3(B), UPON THE
VESTING OF A UNIT, ONE SHARE OF COMMON STOCK SHALL BE ISSUABLE FOR EACH UNIT
THAT VESTS ON A PARTICULAR DATE (THE “SHARES”), SUBJECT TO THE TERMS AND
PROVISIONS OF THE PLAN AND THIS AGREEMENT.  THEREAFTER, THE COMPANY WILL
TRANSFER SUCH SHARES TO THE GRANTEE UPON SATISFACTION OF ANY REQUIRED TAX OR
OTHER WITHHOLDING OBLIGATIONS.  ANY FRACTIONAL UNIT REMAINING AFTER THE AWARD IS
FULLY VESTED SHALL BE DISCARDED AND SHALL NOT BE CONVERTED INTO A FRACTIONAL
SHARE.


(B)                                 DELAY OF CONVERSION.  THE CONVERSION OF THE
UNITS TO COMMON STOCK UPON THE VESTING OF A UNIT SHALL BE DELAYED IN THE EVENT
THE COMPANY REASONABLY ANTICIPATES THAT THE ISSUANCE OF COMMON STOCK WOULD
CONSTITUTE A VIOLATION OF FEDERAL SECURITIES LAWS OR OTHER APPLICABLE LAW.  IF
THE CONVERSION OF THE UNITS TO COMMON STOCK IS DELAYED BY THE PROVISIONS OF THIS
SECTION 3(B), THE CONVERSION OF THE UNITS TO COMMON STOCK SHALL OCCUR AT THE
EARLIEST DATE AT WHICH THE COMPANY REASONABLY ANTICIPATES ISSUING THE COMMON
STOCK WILL NOT CAUSE A VIOLATION OF FEDERAL SECURITIES LAWS OR OTHER APPLICABLE
LAW.  FOR PURPOSES OF THIS SECTION 3(B), THE ISSUANCE OF COMMON STOCK THAT WOULD
CAUSE INCLUSION IN GROSS INCOME OR THE APPLICATION OF ANY PENALTY PROVISION OR
OTHER PROVISION OF THE CODE IS NOT CONSIDERED A VIOLATION OF APPLICABLE LAW.


(C)                                  DELAY OF ISSUANCE OF SHARES.  THE COMPANY
SHALL HAVE THE AUTHORITY TO DELAY THE ISSUANCE OF ANY SHARES OF COMMON STOCK
UNDER THIS SECTION 2 TO THE EXTENT IT DEEMS NECESSARY OR APPROPRIATE TO COMPLY
WITH SECTION 409A(A)(2)(B)(I) OF THE CODE (RELATING TO PAYMENTS MADE TO CERTAIN
“KEY EMPLOYEES” OF CERTAIN PUBLICLY-TRADED COMPANIES); IN SUCH EVENT, ANY SHARES
OF COMMON STOCK TO WHICH THE GRANTEE WOULD OTHERWISE BE ENTITLED DURING THE SIX
(6) MONTH PERIOD FOLLOWING THE DATE THE GRANTEE CEASES TO BE A SERVICE PROVIDER
WILL BE ISSUED ON THE FIRST BUSINESS DAY FOLLOWING THE EXPIRATION OF SUCH SIX
(6) MONTH PERIOD.

1


--------------------------------------------------------------------------------



4.                                       CHANGE IN CONTROL.


(A)                                  NOTWITHSTANDING SECTION 14 OF THE PLAN, IN
THE EVENT OF A CHANGE IN CONTROL, THE AWARD SHALL AUTOMATICALLY BECOME FULLY
VESTED WITH RESPECT TO ALL OF THE UNITS AT THE TIME REPRESENTED BY THE AWARD,
IMMEDIATELY PRIOR TO THE SPECIFIED EFFECTIVE DATE OF SUCH CHANGE IN CONTROL,
PROVIDED THAT THE GRANTEE HAS NOT CEASED TO BE A SERVICE PROVIDER PRIOR TO SUCH
DATE.  EFFECTIVE UPON THE CONSUMMATION OF A CHANGE IN CONTROL, THE AWARD SHALL
TERMINATE.  ]


(B)                                 “CHANGE IN CONTROL” MEANS THE OCCURRENCE OF
ANY CHANGE IN OWNERSHIP OF THE COMPANY, CHANGE IN EFFECTIVE CONTROL OF THE
COMPANY, OR CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS OF
THE COMPANY, APPLIED IN A MANNER CONSISTENT WITH THOSE TERMS AS DEFINED IN CODE
SECTION 409A(A)(2)(A)(V), THE REGULATIONS THEREUNDER, AND ANY OTHER PUBLISHED
INTERPRETIVE AUTHORITY, AS ISSUED OR AMENDED FROM TIME TO TIME.


5.                                       RIGHT TO SHARES.  THE GRANTEE SHALL NOT
HAVE ANY RIGHT IN, TO OR WITH RESPECT TO ANY OF THE SHARES (INCLUDING ANY VOTING
RIGHTS OR RIGHTS WITH RESPECT TO DIVIDENDS PAID ON THE COMMON STOCK) ISSUABLE
UNDER THE AWARD UNTIL THE AWARD IS SETTLED BY THE ISSUANCE OF SUCH SHARES TO THE
GRANTEE.


6.                                       TAXES.


(A)                                  TAX LIABILITY.  THE GRANTEE IS ULTIMATELY
LIABLE AND RESPONSIBLE FOR ALL TAXES OWED BY THE GRANTEE IN CONNECTION WITH THE
AWARD, REGARDLESS OF ANY ACTION THE COMPANY OR ANY PARENT OR SUBSIDIARY OF THE
COMPANY TAKES WITH RESPECT TO ANY TAX WITHHOLDING OBLIGATIONS THAT ARISE IN
CONNECTION WITH THE AWARD.  NEITHER THE COMPANY NOR ANY PARENT OR SUBSIDIARY OF
THE COMPANY MAKES ANY REPRESENTATION OR UNDERTAKING REGARDING THE TREATMENT OF
ANY TAX WITHHOLDING IN CONNECTION WITH THE GRANT OR VESTING OF THE AWARD OR THE
SUBSEQUENT SALE OF SHARES SUBJECT TO THE AWARD.  THE COMPANY DOES NOT COMMIT AND
IS UNDER NO OBLIGATION TO STRUCTURE THE AWARD TO REDUCE OR ELIMINATE THE
GRANTEE’S TAX LIABILITY.


(B)                                 PAYMENT OF WITHHOLDING TAXES.  PRIOR TO ANY
EVENT IN CONNECTION WITH THE AWARD (E.G., VESTING) THAT THE COMPANY DETERMINES
MAY RESULT IN ANY TAX WITHHOLDING OBLIGATION, WHETHER UNITED STATES FEDERAL,
STATE, LOCAL OR NON-U.S., INCLUDING ANY EMPLOYMENT TAX OBLIGATION (THE “TAX
WITHHOLDING OBLIGATION”), THE GRANTEE MUST ARRANGE FOR THE SATISFACTION OF THE
MINIMUM AMOUNT OF SUCH TAX WITHHOLDING OBLIGATION IN A MANNER ACCEPTABLE TO THE
COMPANY.


(I)                                     BY SHARE WITHHOLDING.  THE GRANTEE
AUTHORIZES THE COMPANY TO, UPON THE EXERCISE OF ITS SOLE DISCRETION, WITHHOLD
FROM THOSE SHARES ISSUABLE TO THE GRANTEE THE WHOLE NUMBER OF SHARES SUFFICIENT
TO SATISFY THE MINIMUM APPLICABLE TAX WITHHOLDING OBLIGATION.  THE GRANTEE
ACKNOWLEDGES THAT THE WITHHELD SHARES MAY NOT BE SUFFICIENT TO SATISFY THE
GRANTEE’S MINIMUM TAX WITHHOLDING OBLIGATION.  ACCORDINGLY, THE GRANTEE AGREES
TO PAY TO THE COMPANY OR ANY PARENT OR SUBSIDIARY OF THE COMPANY AS SOON AS
PRACTICABLE, INCLUDING THROUGH ADDITIONAL PAYROLL WITHHOLDING, ANY AMOUNT OF THE
TAX WITHHOLDING OBLIGATION THAT IS NOT SATISFIED BY THE WITHHOLDING OF SHARES
DESCRIBED ABOVE.


(II)                                  BY SALE OF SHARES.  UNLESS THE GRANTEE
DETERMINES TO SATISFY THE TAX WITHHOLDING OBLIGATION BY SOME OTHER MEANS IN
ACCORDANCE WITH CLAUSE (III) BELOW, THE GRANTEE’S ACCEPTANCE OF THIS AWARD
CONSTITUTES THE GRANTEE’S INSTRUCTION AND AUTHORIZATION TO THE

2


--------------------------------------------------------------------------------



COMPANY AND ANY BROKERAGE FIRM DETERMINED ACCEPTABLE TO THE COMPANY FOR SUCH
PURPOSE TO SELL ON THE GRANTEE’S BEHALF A WHOLE NUMBER OF SHARES FROM THOSE
SHARES ISSUABLE TO THE GRANTEE AS THE COMPANY DETERMINES TO BE APPROPRIATE TO
GENERATE CASH PROCEEDS SUFFICIENT TO SATISFY THE MINIMUM APPLICABLE TAX
WITHHOLDING OBLIGATION.  SUCH SHARES WILL BE SOLD ON THE DAY SUCH TAX
WITHHOLDING OBLIGATION ARISES (E.G., A VESTING DATE) OR AS SOON THEREAFTER AS
PRACTICABLE.  THE GRANTEE WILL BE RESPONSIBLE FOR ALL BROKER’S FEES AND OTHER
COSTS OF SALE, AND THE GRANTEE AGREES TO INDEMNIFY AND HOLD THE COMPANY HARMLESS
FROM ANY LOSSES, COSTS, DAMAGES, OR EXPENSES RELATING TO ANY SUCH SALE.  TO THE
EXTENT THE PROCEEDS OF SUCH SALE EXCEED THE GRANTEE’S MINIMUM TAX WITHHOLDING
OBLIGATION, THE COMPANY AGREES TO PAY SUCH EXCESS IN CASH TO THE GRANTEE.  THE
GRANTEE ACKNOWLEDGES THAT THE COMPANY OR ITS DESIGNEE IS UNDER NO OBLIGATION TO
ARRANGE FOR SUCH SALE AT ANY PARTICULAR PRICE, AND THAT THE PROCEEDS OF ANY SUCH
SALE MAY NOT BE SUFFICIENT TO SATISFY THE GRANTEE’S MINIMUM TAX WITHHOLDING
OBLIGATION.  ACCORDINGLY, THE GRANTEE AGREES TO PAY TO THE COMPANY OR ANY PARENT
OR SUBSIDIARY OF THE COMPANY AS SOON AS PRACTICABLE, INCLUDING THROUGH
ADDITIONAL PAYROLL WITHHOLDING, ANY AMOUNT OF THE TAX WITHHOLDING OBLIGATION
THAT IS NOT SATISFIED BY THE SALE OF SHARES DESCRIBED ABOVE.


(III)                               BY CHECK, WIRE TRANSFER OR OTHER MEANS. AT
ANY TIME NOT LESS THAN FIVE (5) BUSINESS DAYS (OR SUCH FEWER NUMBER OF BUSINESS
DAYS AS DETERMINED BY THE ADMINISTRATOR) BEFORE ANY TAX WITHHOLDING OBLIGATION
ARISES (E.G., A VESTING DATE), THE GRANTEE MAY ELECT TO SATISFY THE GRANTEE’S
TAX WITHHOLDING OBLIGATION BY DELIVERING TO THE COMPANY AN AMOUNT THAT THE
COMPANY DETERMINES IS SUFFICIENT TO SATISFY THE TAX WITHHOLDING OBLIGATION BY
(X) WIRE TRANSFER TO SUCH ACCOUNT AS THE COMPANY MAY DIRECT, (Y) DELIVERY OF A
CERTIFIED CHECK PAYABLE TO THE COMPANY, OR (Z) SUCH OTHER MEANS AS SPECIFIED
FROM TIME TO TIME BY THE ADMINISTRATOR.


7.                                       ENTIRE AGREEMENT: GOVERNING LAW.  THE
NOTICE, THE PLAN AND THIS AGREEMENT CONSTITUTE THE ENTIRE AGREEMENT OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE IN THEIR
ENTIRETY ALL PRIOR UNDERTAKINGS AND AGREEMENTS OF THE COMPANY AND THE GRANTEE
WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND MAY NOT BE MODIFIED ADVERSELY TO
THE GRANTEE’S INTEREST EXCEPT BY MEANS OF A WRITING SIGNED BY THE COMPANY AND
THE GRANTEE.  THESE AGREEMENTS ARE TO BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF CALIFORNIA WITHOUT GIVING EFFECT
TO ANY CHOICE OF LAW RULE THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE INTERNAL LAWS OF THE STATE OF CALIFORNIA TO THE
RIGHTS AND DUTIES OF THE PARTIES.  SHOULD ANY PROVISION OF THE NOTICE OR THIS
AGREEMENT BE DETERMINED TO BE ILLEGAL OR UNENFORCEABLE, THE OTHER PROVISIONS
SHALL NEVERTHELESS REMAIN EFFECTIVE AND SHALL REMAIN ENFORCEABLE.


8.                                       CONSTRUCTION.  THE CAPTIONS USED IN THE
NOTICE AND THIS AGREEMENT ARE INSERTED FOR CONVENIENCE AND SHALL NOT BE DEEMED A
PART OF THE AWARD FOR CONSTRUCTION OR INTERPRETATION.  EXCEPT WHEN OTHERWISE
INDICATED BY THE CONTEXT, THE SINGULAR SHALL INCLUDE THE PLURAL AND THE PLURAL
SHALL INCLUDE THE SINGULAR.  USE OF THE TERM “OR” IS NOT INTENDED TO BE
EXCLUSIVE, UNLESS THE CONTEXT CLEARLY REQUIRES OTHERWISE.


9.                                       ADMINISTRATION AND INTERPRETATION.  ANY
QUESTION OR DISPUTE REGARDING THE ADMINISTRATION OR INTERPRETATION OF THE
NOTICE, THE PLAN OR THIS AGREEMENT SHALL BE SUBMITTED BY THE GRANTEE OR BY THE
COMPANY TO THE ADMINISTRATOR.  THE RESOLUTION OF SUCH QUESTION OR DISPUTE BY THE
ADMINISTRATOR SHALL BE FINAL AND BINDING ON ALL PERSONS.

3


--------------------------------------------------------------------------------



10.                                 VENUE.  THE PARTIES AGREE THAT ANY SUIT,
ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO THE NOTICE, THE PLAN OR THIS
AGREEMENT SHALL BE BROUGHT IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF CALIFORNIA (OR SHOULD SUCH COURT LACK JURISDICTION TO HEAR SUCH
ACTION, SUIT OR PROCEEDING, IN A CALIFORNIA STATE COURT IN THE COUNTY OF SANTA
CLARA) AND THAT THE PARTIES SHALL SUBMIT TO THE JURISDICTION OF SUCH COURT.  THE
PARTIES IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
THE PARTY MAY HAVE TO THE LAYING OF VENUE FOR ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH COURT.  IF ANY ONE OR MORE PROVISIONS OF THIS
SECTION 10 SHALL FOR ANY REASON BE HELD INVALID OR UNENFORCEABLE, IT IS THE
SPECIFIC INTENT OF THE PARTIES THAT SUCH PROVISIONS SHALL BE MODIFIED TO THE
MINIMUM EXTENT NECESSARY TO MAKE IT OR ITS APPLICATION VALID AND ENFORCEABLE.


11.                                 NOTICES.  ANY NOTICE REQUIRED OR PERMITTED
HEREUNDER SHALL BE GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN UPON
PERSONAL DELIVERY, UPON DEPOSIT FOR DELIVERY BY AN INTERNATIONALLY RECOGNIZED
EXPRESS MAIL COURIER SERVICE OR UPON DEPOSIT IN THE UNITED STATES MAIL BY
CERTIFIED MAIL (IF THE PARTIES ARE WITHIN THE UNITED STATES), WITH POSTAGE AND
FEES PREPAID, ADDRESSED TO THE OTHER PARTY AT ITS ADDRESS AS SHOWN IN THESE
INSTRUMENTS, OR TO SUCH OTHER ADDRESS AS SUCH PARTY MAY DESIGNATE IN WRITING
FROM TIME TO TIME TO THE OTHER PARTY.


12.                                 AMENDMENT TO MEET THE REQUIREMENTS OF
SECTION 409A.  THE GRANTEE ACKNOWLEDGES THAT THE COMPANY, IN THE EXERCISE OF ITS
SOLE DISCRETION AND WITHOUT THE CONSENT OF THE GRANTEE, MAY AMEND OR MODIFY THIS
AGREEMENT IN ANY MANNER AND DELAY THE PAYMENT OF ANY AMOUNTS PAYABLE PURSUANT TO
THIS AGREEMENT TO THE MINIMUM EXTENT NECESSARY TO MEET THE REQUIREMENTS OF
SECTION 409A OF THE CODE AS AMPLIFIED BY ANY INTERNAL REVENUE SERVICE OR U.S.
TREASURY DEPARTMENT REGULATIONS OR GUIDANCE AS THE COMPANY DEEMS APPROPRIATE OR
ADVISABLE.

END OF AGREEMENT

4


--------------------------------------------------------------------------------